The opinion of the court was delivered by
Mr. Justice McIver.
[Omitting the statement which appears in the order of the court below.]
The conclusion reached by the Circuit Judge is so fully vindicated by his clear and conclusive reasoning that it is scarcely necessary for us to add anything to what he has so well said. The City Council of Spartanburg, as a municipal corporation, has no powers except such as are conferred by its charter in express terms, or such as are necessary to carry out the powers granted. The only exception to this, if indeed it be an exception, is the inherent power, in all elective 'bodies, of judging of the qualifications and elections of their members, as held in Johnston v. The Corporation of Charleston, 1 Bay, 436, and *524State v. Schnierle, 5 Rich., 299. But this exception manifestly does not cover the present case, for here there is no question either as to the qualification or election of any member of the City Council of Spartanburg.
The question here arises under the terms of the act commonly called, the local option law, above referred to, and must be determined by the provisions of that act. By one of the provisions of that law (G-en. Stat., § 1753) “all elections under this chapter shall be conducted according to the laws now governing the municipal elections of the city, town, or 'village in which they are held.” Hence to determine the mode of conducting the election which is here in question, we must first ascertain what was the law governing municipal elections in the city of Spartanburg at the time this election was held. That law is to be found in the charter of the city (17 Stat., 434). The fifth section of that act provides “the said election shall be held at some convenient place or places in said city, from 8 o’clock in the morning until 4 o’clock in the afternoon; and when the polls shall be closed, the managers shall forthwith proceed to count the votes and declare the election, and give notice in writing to the mayor then being,” &c.; and in the last sentence of this section the following language occurs: “The mayor and aldermen for the time being shall appoint one or more boards of managers, three managers for each board, to conduct the election,” &c.
There is no provision in this act, or in any other that we are aware of, which authorizes the City Council to review the action of the managers. It is true that there was a provision in the act of 1868 (14 Stat., 106) providing for the election of the officers of incorporated cities and towns in this State by which the decision of the managers was subject to the ultimate decision of the boards of aldermen or the wardens when organized, except in certain cases which need not be specified here; but as shown by the Circuit Judge, this pi*ovision was dropped when the act was incorporated in the General Statutes of 1872, and cannot now be regarded as law; and even if it can be so regarded, yet it would not help the appellants here, for there is no pretence that there was any contest of this election before the managers, and hence there was no case for the ultimate decision of the City Council.
*525It is contended, however, and this seems to be the main point upon which the appellants rely, that the local option law only provides that the election shall be conducted according to the law governing a municipal election in the town or city where such election is held, and that this does not include a determination of the result of the election, which must be done by some other authority than that of the managers; and, inasmuch as the act does not in terms confer this authority upon any one, it must necessarily be exercised by the city council, as their action, in granting or refusing licenses, depends upon the result of the election. It may be very true that when the city council, or a board of county commissioners, is authorized to grant licenses or subscribe for the stock of a railroad upon certain conditions, as, for example, upon condition that a majority of the citizens of the city or county shall vote for such license, or in favor of such subscriptions, it is necessarily implied that the city council, or the board of county commissioners, as the case may be, are authorized to determine whether the required conditions have been complied with, where no other mode of ascertaining whether the required conditions have been complied with has been provided, as is held in The State v. Columbia, 17 S. C., 84, and The Board of Commissioners of Knox County v. Aspinwall, 21 How., 539. But where the act does provide another mode of determining whether the conditions have been complied with, as, for example, the result of the election, then this principle does not apply, and the result must be determined in the mode prescribed by the act.
The practical inquiry, therefore, is Avhether the local option law does provide a mode of ascertaining the result of the election. We think that the act, properly construed, does provide that the managers shall declare the result of the election, and, therefore, that the City Council of Spartanburg had no,authority to recanvass the votes and declare the result. It is true that the act does provide that the election should be conducted according to the law' governing municipal elections in the city of Spartan-burg, and it may be true that, according to a strict and literal construction of the word “conducted,” it would not embrace a declaration of the result; but if there is anything else in the act *526tending to show that the legislature did not intend to use this word in its limited sense, then it is the duty of the court to give* effect to such intention.
Now, it seems to us clear that the legislature intended to apply the same law regulating the municipal election to the election provided for in the local option act, and that this act must be read as if the provisions of the fifth section of the charter of the city of Spartanburg had been incorporated into it. So reading, it, we think it manifest that the legislature did not intend to use the word “conducted” in its strict and limited sense, but intended it also to embrace the declaration of the result. As we have seen, the fifth section of the charter of the city expressly provides that “when the polls shall be closed, the managers shall forthwith proceed to count the votes and declare the election, and give notice in writing to the mayor”; and in the latter part of the same section it provides: “The mayor and aldermen for the time being shall appoint one or more boards of managers, three managers to each board, to conduct the election,” showing plainly that the word “conduct” was not there used in its limited sense, but was intended to embrace also the declaration of the result; the duties of the managers are first prescribed, amongst which is the duty to declare the result of the election, and then the persons appointed to perform these duties are spoken of as persons appointed to conduct the election.
The judgment of this court is that the order appealed from be affirmed.